DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 08/25/2020. As directed by the amendment: claims 10, 16, 18-23, 27-28 have been amended; claims 1-9, 11-15 have been canceled; and new claim 31 has been added. Thus, claims 10, 16-31 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 05/28/2020.

Response to Arguments
 Applicant’s argument pages 10-14 of the remarks filed 08/25/2020 that Giambattista fails to disclose an activator unit comprising push elements arranged to act on an end surface of a plunger rod and Giambattista fails to disclose a plunger rod that can move proximally by means of an activator unit before release of the plunger rod. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jordan Pringle on 04/07/2021. 
The application has been amended as follows: 
Claim 10 line 18 “wherein said activation unit is slidably movable and arranged to be manually” is amended as “wherein said activator unit is slidably movable and arranged to be manually”.

Allowable Subject Matter
 Claims 10, 16-31 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is/are Giambattista et al. (US 2012/0123350).
Regarding claim 10, Giambattista fails to disclose/teach among all the limitation or render obvious a medicament delivery device comprising an activator unit comprising push elements arranged to act on an end surface of said plunger rod wherein said activator unit is slidably movable and arranged to be manually operated in a proximal direction to move said plunger rod and thereby said holding elements proximally for setting said holding elements with said actuator sleeve in a second activation state and wherein said plunger rod is released when both activation states are set, in combination with the total structure and function as claimed. Giambattista only discloses a medicament delivery device (figs. 1-12B) comprising an activator unit (102) comprising push elements (104/105), and a plunger rod (60) wherein the plunger rod .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783